DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 02/27/2019 and the IDS’s filed 02/27/2019, 03/05/2020, and 05/11/2020.

Claims 1-20 are pending and being examined.

Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “wherein the lean liquid absorbent stream exiting the desorber is treated with a forward osmosis (FO) membrane unit comprising a water permeable membrane”.
The prior art references do not teach nor render obvious all the cumulative limitations of independent claim 17 with particular attention to “a forward osmosis membrane unit positioned to receive the lean liquid absorbent stream; and an absorber inlet stream for receiving the lean liquid absorbent stream from the forward osmosis membrane unit”.
Wolfe (US 2011/0100218 A1) and Novek (US 2016/0167974 A1) are considered to be the closest prior art.
Wolfe teaches contacting a CO2 containing stream with an ammonia concentration solution, generating an ammonium carbonate stream, some of the stream is taken as blow-downs stream to the CO2/NH3 separator  device, wherein heat is used to separate the ammonia which is returned to the process (Wolfe, [0018] and Figure 1).  Wolfe teaches integrating a forward osmosis unit into the system; water for desalination is fed to the FO unit, water from the desalinated stream permeates into the carbon capture blowdown, the draw stream now diluted with water is fed to the CO2/NH3 separator and returned to the process (Wolfe, [0019] and Figure 2).
Novek teaches flue gas comprising CO2 is contacted with ammonia to form high concentration solution (Novek, [0073]).  Novek teaches a forward osmosis water purification/desalination process is integrated into the process wherein high concentration solution is generated; the process uses saline water as the low concentration feed solution (LC solution)  (Novek, [0077], [0094], Fig. 2, Fig. 10).
Wolfe and Novek, alone or combined, do not teach nor render obvious treating the lean liquid absorbent stream exiting the desorber with a forward osmosis (FO) membrane unit.
Wolfe and Novek, alone or combined, do not teach nor render obvious a forward osmosis membrane unit positioned to receive the lean liquid absorbent stream; and an absorber inlet stream for receiving the lean liquid absorbent stream from the forward osmosis membrane unit”. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734